PROPOSED PROGRAMME OF OPERATIONS.

TECHNICAL TEAM.

Neelkanth Lime Limited have mobilised a team of qualified personnel to carry out its
exploration activites in accordance with the provisions of the Mines and Minerals

development Act No. 7 of 2008.

ENCLOSED WITH THE APPLICATION ARE;

¢ Photocopies of NRC and Passports

¢ Company Documents

e Bank Statement

« Tax Clearance;

e Environmental commitment plan for the project area.

e The program of prospecting operations:

LOCATION OF THE PROJECT AREA.

The small scale prospecting area is located in Masaiti area of Ndola, Copperbeltl
Province _
1 12 58 18 s 28 42 24 E
| 2 12 58 18 s 28 42 | 36 E
3 12 58 12 s 28 42. | 36 E
4 12 58 12 s ze | 44 | 00 E
5 12 58 30 s | 28 44 | 00 E
6 12 | 58 30 s | 2 | 43 | 48 E
7 12 58 36 s 28 43 48 E
8 12 58 36 s 28 43 30 E
9 12 58 30 S| 43 | 30 E
10 12 58 30 s 28 43. | 12 E
11 12 58 24 s 28 43 | 12 E
12 2 58 24 5 28 43, 2 «| sO
|
|

Environmental Commitment Plan for the project area.

The Environmental Commitment plan will basically address the issues that the company
policy has implemented on the operations under licence no. 19159-HQ-LML and believes
will have theses mitigation measures and have proved effective to preventing

or

minimising potential negative impacts of proposed program of small scale prospecting
operations:-

All disturbed areas will be rehabilitated following the completion of exploration work
and returned to the pre-exploration condition or an alternative approved state.

The company will consult with local authorities throughout the exploration programme
ie. Government officials, chiefs, village headmen etc.

No installation of potential value to the community will be removed from the licence
area.

Environmental Awareness and Training.

All staff will attend a course on safety, health and environment (SHE) before
commencing site work. The course will be held before the field session starts. It will
cover occupational health and safety issues, emergency procedures, environmental
awareness and environmental responsibility. Employees will receive specific training
relevant to their position and job.

The aim of an environmental commitment program will be to avoid, minimize or
eliminate the effects or impacts resulting from the project implementation and where
possible enhance beneficial effects. To this effect, is going to initiate several
Environmental Action Plans, of which some are the following:

An Environmental Management Unit, headed by a qualified Environmental Manager,
will be established, fully equipped with environmental monitoring, data collection and
analysis tools.

It is certain that the population change due to the proposed project will Prompt
establishment of several trading stores and settlements around the project site. If
unchecked, the infrastructure to be established by new settlers will be of low standards. It
is also obvious that the life style of the local people will be influenced and be altered by
the new ‘immigrants’, for better or for worth. As such, a Social, Land Use Change and
Infrastructure Development Committee, comprised of the local authorities and

Staff will be put in place to monitor and guide on various development issues such as
land use and socio-economic changes. The committee will give guidance on
infrastructure development, social and environmental good practices.

Before commencement of the prospecting and or mining activities, will formulate an

Environmental Policy.

The following are the main aspects to be managed:

‘Waste Rock Dump

A site at a suitable location will be used for dumping the topsoil and waste rocks from the

mining activity. To maintain the stability of the waste rock dump, the following will be

followed:

e The dump will have an overall slope angle of 14°.

* The dump will be constructed in 10 m lifts with 10 m wide berms and an
inter-berm slope angle of 18°. The waste rock dump will attain maximum
height of between 30 and 40 meters

e The dump will be of terrace construction.

e The dump construction will be regularly checked to ensure that it is as per
design

e Perimeter drains and a sedimentation pond will be constructed to
control/manage surface run-off. The drains and sedimentation ponds will
be regularly inspected and cleared of solids and debris before the start of
each wet season

Air Quality

Access roads from the mine to the processing plant will be constructed for the hauling
of copper ore. Water or molasses will be sprayed on the roads during the dry season

to suppress dust.
Solid Wastes

During construction and operation period of the plant a salvage yard will be
demarcated for the disposal of all types of solid wastes. Scrap metals will be sold

whilst those of no value will be disposed off.

Water Management

The water supply systems at the mine site will be subdivided as follows:

= Industrial water supply system;
= General purpose, drinking and fire-fighting water supply system;
= Storm water drainage;

= Sanitary sewerage

The industrial water for the mine site shall be supplied directly from a borehole without
undergoing any purification as long as it satisfies the water quality required for the
operations through a system of “clean” and “dirty” re-circulating water cycles as

indicated below:

= Suspended matters: Up to 40 mg/l
= Oil content: Up to 10 mg/I

Most of the industrial water will go towards abatement of dust from mine operations.
Water for general purpose, drinking and fire-fighting will be treated with hypochlorite
solution to minimize contamination prior to drinking. Sanitary effluents from
administrative-and-welfare buildings, lavatories of shops and buildings shall be
discharged in the sanitary sewerage network. The sewerage network will run from the

mine site to the settling ponds.

The storm water drainage system will include diversion channels around the perimeters

of the buildings and profiling of haul roads.

Neelkanth Lime limited will construct soak away pits for disposal of all domestic waste
water and will be serviced by a contracted company. Waste water will flow from the
houses and other buildings to the septic tanks. The tanks will be designed to retain waste

water and allow heavy solids to settle to the bottom.

The solids are partially decomposed by bacteria to form sludge. Grease and light particles
float, forming a layer of scum on top of the waste water. Baffles will be installed at the
inlet and outlet of the tank to help prevent scum and solids from escaping. In order to

prevent water and soil pollution
The company will put the following measures in place:
"The septic tank will be located away from the boreholes to be

drilled for portable water.

= The tank will be drained on a monthly basis in order to avoid

overflows.

= The tank will be monitored once a week in order to ensure that the

tank operates smoothly,

«Inspection holes will be drilled in order to monitor any leakages on

the tank

Monitoring Program

I will implement an environmental monitoring plan in and around the project site in
accordance with the requirements of the Zambian Mining Environmental Regulations.

The environmental monitoring will include the following:

e Surface and Ground water;

¢ Noise and Vibration

e Air Emissions

¢ Soil conservation

e Wastes handling and disposal

+ Hazardous material storage and handling

The environmental monitoring program will enable the quantification of impacts from
project operations and the evaluation of environmental performance. In the event of non-
compliance with the statutory limits on effluent discharge and/or air emissions, will
immediately notify the Environmental Authorities. Spills or accidental releases to the
environment will be reported as and when they occur. Annual reports concerning
environmental monitoring and performance will be submitted to the Environment

Authorities detailing any modifications made to the environmental monitoring plans.

Occupational Health and Social monitoring measures

To mitigate risks and hazards, the following measures will be implemented:

= Provision of adequate and appropriate protective clothing, boots, helmets,

gloves, masks, ear plugs and goggles, etc.

= Ensure the employees are dressed adequately for the specified tasks and

activities

"Restriction of access to certain areas during construction and mining

operations

= Erection of warning signs in dangerous places

= Ensure the contractor adopts and implements good housekeeping practices

= Train the employees on safety measures that include first aid;

= Inform the employees, any contractor and the public of the dangers of
entering into areas of operations through public consultation, liaison with
local community leaders and signposting. Security officers will remove

intruders from operational areas

The company will ensure that the contractors and workforce are made aware of the
environmental policy and their responsibilities towards achieving the goals of the policy.
I will also ensure that the workers are educated on the prevalence of HIV/Aids and its
prevention and other communicable diseases. A yearly training program will be
instituted, to train employees on various environmental issues such as water, air and soil

pollution, including the spread of HIV/AIDS.

The company will maximize local employment during mining operations by
implementing a strategy that focuses on the employment of people from the surrounding
areas. The company is an “equal opportunity’ employer and in practice, the best applicant
for the position will be offered employment. Local people will be given priority in
employment subject to their experience and qualifications. I will offer employee salaries
and conditions of service commensurate with other mining companies operating in the

country.

Decommissioning Brief

The company will implement a site rehabilitation plan at closure to ensure physical and

chemical rehabilitation of the site. The plan will focus on the reclamation of the mine

site, waste dump, process plant, housing and other buildings. The main objectives of the

plan will be to:

= Implement alternative economic activities in the area that are sustainable into the
future

= Ensure the safety of surrounding communities through public consultation and the
erection of warning signs

* Return the land to conditions capable of supporting the main land use (GMA), or
where this is not practical, or feasible, an alternative sustainable land use

= Prevent potential significant adverse effects on adjacent water resources, being

groundwater and surface water.

Neelkanth Lime Limited will implement training and development programs for
employees so that they acquire transferable skills that can be used elsewhere after the

prospecting period and or mine closure.

PROPOSED PROGRAM AND BUDGET:
Summary of activities phase 3.
ACTIVITY Estimated
cost(US $ 00)
1 Surveying and acquisition of new pegging certificate 8
2 Stream segments according to segmentation within the 30
licence area (Geochemical sampling).
3 Regional mapping. 50
4 | Fuels and Lubricants. 20
7
iS} | Diamond Drilling 350
6 | Core drill analysis. 100
7 | Trenching and Pitting 50
9 Soil and Rock Sampling 50
10 Geological consultancy 60
Total 718

